 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIRK JA’ONG BOUIE,                                 No. 2:16-cv-0624 JAM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    R. WILLOX, et al.,
15                        Defendants.
16

17          On January 9, 2020, the court received plaintiff’s motion to compel, which was captioned

18   as objections to defendant Willox’s responses to plaintiff’s requests for discovery. ECF No. 38.

19   The court excused the untimeliness of the motion but denied the motion as to plaintiff’s second

20   request for production and first set of interrogatories because, contrary to plaintiff’s assertion, the

21   responses were not untimely, and defendant’s objections had therefore not been waived. ECF No.

22   39 at 2. The motion was denied on the additional ground that plaintiff failed to specifically

23   identify which requests were in dispute or explain why the responses were deficient, and plaintiff

24   was given an opportunity to file a motion to compel that was in the proper form. Id. Plaintiff has

25   now filed another motion to compel that appears to have been mailed to the court prior to the

26   order denying his previous motion and that fails for the same reasons his previous motion failed.

27   ECF No. 40. The motion will therefore be denied for the same reasons as the previous motion.

28   ////
                                                         1
 1   Plaintiff still has until February 7, 2020, to file a motion to compel that is in the proper form, as
 2   set forth in this court’s January 14, 2020 order. ECF No. 39.
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel, ECF No. 40,
 4   is denied.
 5   DATED: January 22, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
